Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Applicant contacted Examiner on 1/14/2021 noting a typographical error.  Corrected Notice of Allowance to change claim renumbering on Issue Classification. Claim 7 should be claim 5 and claim total is 9 not 10. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Jarc et al. (U.S. App. 2017/0172675) teaches an input control device comprising a target point determination unit that determines a target point to be a display reference in an operative field image in a display, on a basis of a user's line-of-sight position with respect to the operative field image displayed in the display (see Fig. 7B, disclosing capturing a first image, displaying it, and based on the user’s gaze point receive instructions to modify the image) and of a characteristic point detected in the operative field image (see Fig. 10B various other selection options).
Jarc neither singularly nor in combination teaches the most recent amendment including: an input control device, comprising; a target point determination unit that determines configured to: determine one of: a user's line-of-sight position with respect to an operative field image matches with a characteristic point in the operative field image, or the user's line-of-sight position is different from the characteristic point in the operative field image, wherein the operative field image is displayed on a display screen; and determine the user's line-of-sight position as a target point, wherein the target point is to be a display reference in an for the operative field image displayed in [[a]]the display screen, and the user's line-of-sight position is determined as the target point based on a basis of a the determination that the user's line-of-sight position with respect to the operative field image displayed in the display and of a is different from the and circuitry configured to control movement of the determined target point in the operative field image to a center of the display screen. Independent claims 10 and 11 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694